UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 20-6731


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DARYL ANDRE FULLER,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Henry M. Herlong, Jr., Senior District Judge. (7:98-cr-00076-HMH-1)


Submitted: September 22, 2020                               Decided: September 25, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daryl Andre Fuller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darryl Andre Fuller appeals the district court’s order denying without prejudice his

motion for compassionate release from custody. During the pendency of this appeal,

Fuller’s sentence was amended to time-served and he was released from custody. We must

address sua sponte whether an issue on appeal presents “a live case or controversy . . . since

mootness goes to the heart of the Article III jurisdiction of the courts.” Castendet-Lewis v.

Sessions, 855 F.3d 253, 260 (4th Cir. 2017). Because Fuller has already served his term of

imprisonment and the district court did not impose any additional term of supervised

release, there is no longer a live controversy regarding his sentence. Therefore, his appeal

is moot and we dismiss it accordingly. See United States v. Hardy, 545 F.3d 280, 283-84

(4th Cir. 2008). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              2